           Case 3:20-cv-01035-SI   Document 171    Filed 09/09/20   Page 1 of 1




                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          SEP 8 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
INDEX NEWSPAPERS LLC, DBA                         No.   20-35739
Portland Mercury; et al.,
                                                  D.C. No. 3:20-cv-01035-SI
                  Plaintiffs-Appellees,           District of Oregon,
                                                  Portland
 v.
                                                  ORDER
UNITED STATES MARSHALS SERVICE;
U.S. DEPARTMENT OF HOMELAND
SECURITY,

                  Defendants-Appellants,

and

CITY OF PORTLAND, a municipal
corporation; et al.,

                  Defendants.

Before: O’SCANNLAIN, RAWLINSON, and CHRISTEN, Circuit Judges.

      The court has received appellants’ emergency motion to stay the district

court’s August 20, 2020 order at Docket Entry No. 7, and the response and reply

thereto.

      The court will hold virtual oral argument on the emergency motion at 2:00

p.m. Pacific Time on Thursday, September 17, 2020. Each side is allotted 20

minutes for argument.
